UNITED STATES DISTRICT COURT                                                               5/19/21
SOUTHERN DISTRICT OF NEW YORK


  Murray,

                         Plaintiff,
                                                                                21-cv-01387 (AJN)
                 –v–
                                                                                      ORDER
  Trans Union, LLC, et al.,

                         Defendants.



ALISON J. NATHAN, District Judge:

       As the Plaintiff has now settled this case as to all Defendants, all deadlines are adjourned

and the Clerk of Court is respectfully directed to close this case.



       SO ORDERED.

 Dated: May 19, 2021
        New York, New York                         ____________________________________
                                                             ALISON J. NATHAN
                                                           United States District Judge




                                                  1
